DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/19/2019.
Claims 1-7 are currently pending and have been examined.
International Priority 
	The ADS filed 12/19/2019 claims priority to JP 2019033367 (filed 2/26/2019).  JP 2019033367 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 2/26/2019.
Information Disclosure Statement
	The reference listed in the IDS dated 12/19/2019 has been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  S111 (see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Claim Objections
Claim 5 is objected to because of the following informalities:  “for requesting approval of another user who is on board the vehicle to extension of the stop time” should read “for requesting approval of another user who is on board the vehicle to extend the stop time” or similar.  Appropriate correction is required.
Claim Interpretation
	The term “the time” is used throughout the claims.  This is interpreted as relating back to “a time when the vehicle has arrived at the boarding position” of Claim 1 rather than “a stop time.”  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit that determines…” of Claim 1; and 
“a communication unit that sends information…” of Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 contains the following verbiage lacking antecedent basis:  “the number of other users who are…”  For the purposes of this examination, this language will be interpreted as “a number of other users who are…”
Claim 7 is intended to be a dependent claim of Claim 1 or whether this is intended to be an independent claim incorporating the structure and functionality of Claim 1.  For the purposes of this examination, Claim 7 will be interpreted as an independent claim.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 7, the limitations of a control unit that determines whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position; and when determining that the user is not present, sets a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations recite activity which falls within the subcategories of commercial or legal interactions and managing personal behavior or relationships or managing interactions between people.  Additionally, the limitations of a control unit that determines whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position; and when determining that the user is not present, sets a stop time of the vehicle at the boarding position in accordance with a delay 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation, a control unit, and a vehicle.    
An operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation and a control unit  amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The vehicle amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claims 2-6, describing various additional limitations to the apparatus of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the setting of the stop time is also based on traffic information for a road (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the vehicle allows shared riding (merely narrowing the field of use) and the setting of the stop time is also based on a number of users who are scheduled to board at a next boarding position after the boarding position onward included in the operation schedule subsequent to the time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 4 discloses wherein the vehicle allows shared riding (merely narrowing the field of use), predicting as the stop time a range that does not create a delay of the vehicle with respect to the operation schedule at a next boarding position after the boarding position (an abstract idea in the form of a certain method of organizing human activity and a mental process), and setting the stop time as an upper limit of the predicted range (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 5 discloses wherein the control unit determines whether the user is present or not at the boarding position again upon elapse of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process) and when determining that the user is not present, performs control to output approval request information for requesting approval of another user who is on board the vehicle to extension of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 6 discloses a communication unit that sends information (merely using a computer as a tool to perform an abstract idea); wherein the control unit determines whether the user is present or not at the boarding position again upon elapse of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process); and when determining that the user is not present, sends via the communication unit approval request information for requesting approval of another user who is scheduled to board at a next boarding position after the boarding position 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al (PGPub 20210042670, claiming the benefit of PCT/IB2018/001585 and priority to JP 2018010483) (hereafter, “Hirose”).  
Regarding Claim 1, Hirose discloses the following limitations:
An operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation (Abstract; ¶ 0062; Fig. 1A; server sets a travel plan for a vehicle configured to manage vehicle requests from a plurality of users);  
a control unit that determines whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position (¶ 0066-0068; control unit determines whether or not the vehicle has arrived at the boarding location for the user; control device determines whether or not the user is present at the boarding location); and
when determining that the user is not present, sets a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time (¶ 0072-0078; determines a waiting time based on whether there is another user already in the vehicle, whether there is a next reservation scheduled, both, or neither).
Regarding Claim 2, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses wherein when determining that the user is not present, the control unit sets the stop time also in accordance with traffic information for a road (¶ 0088, 0112, 0115-0116; determines that the required time to the next destination is lengthened due to traffic information, and shortens the waiting time based on this determination).  
Regarding Claim 4, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses the following limitations:
wherein the vehicle allows shared riding (¶ 0024; car-sharing refers to a system configured such that a plurality of users shares a plurality of shared vehicles);
when determining that the user is not present, the control unit predicts as the stop time a range that does not create a delay of the vehicle with respect to the operation schedule at a next boarding position after the boarding position (¶ 0066-0068, 0072-
sets the stop time as an upper limit of the predicted range (¶ 0066-0068, 0072-0078, 0094; the control device sets the correction coefficient such that the waiting time is the longest within a range in which the use of the shared vehicle can be started on time as scheduled for the next reservation).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Anglin et al (PGPub 20130006677) (hereafter, “Anglin”).  
	Regarding Claim 3, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses wherein the vehicle allows shared riding (¶ 0024; car-sharing refers to a system configured such that a plurality of users shares a plurality of shared vehicles).
	Hirose additionally discloses when determining that the user is not present, the control unit sets the stop time based on the operation schedule subsequent to the time (¶ 0066-0068, 0072-0078; determines a waiting time based on whether there is another user already in the vehicle, whether there is a next reservation scheduled, both, or neither).  Hirose does not explicitly disclose but Anglin does disclose wherein the stop time is determined in accordance with the number of other users who are scheduled to board at the next boarding position after the boarding position onward included in the operation schedule subsequent to the time (¶ 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the time determining functionality of Anglin with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Anglin are applicable to the base device (Hirose), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Levi et al (PGPub 20190137290) (hereafter, “Levi”) and Rajagopalan et al (PGPub 20170176195) (hereafter, “Rajagopalan”).  
Regarding Claim 5, Hirose discloses the limitations of Claim 1.  Hirose does not explicitly disclose but Levi does disclose wherein the control unit determines whether the user is present or not at the boarding position again upon elapse of the stop time (¶ 0083-0084; upon arrival at the pickup location, vehicle queries the user's location and estimates a time of arrival at the pickup location; if the user arrival timer has expired, vehicle may again check the user's location and estimate a time of arrival).  

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the repeating determination functionality of Levi with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Levi are applicable to the base device (Hirose), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the approval requesting functionality of Rajagopalan with the ridesharing system of Hirsoe and Levi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rajagopalan are applicable to the base device (Hirose and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Levi and Wang (PGPub 20180012151) (hereafter, “Wang”).  
Regarding Claim 6, Hirose discloses the limitations of Claim 1.  Hirose does not explicitly disclose but Levi does disclose wherein the control unit determines whether the user is present or not at the boarding position again upon elapse of the stop time (¶ 0083-0084; upon arrival at the pickup location, vehicle queries the user's location and estimates a time of arrival at the pickup location; if the user arrival timer has expired, vehicle may again check the user's location and estimate a time of arrival).  
Neither Hirose nor Levi explicitly disclose but Wang does disclose sends approval request information for requesting approval of another user to extension of the stop time (¶ 0126-0127; customer scheduled to be picked up by a vehicle will have an option to agree to wait until the driver completes his/her second service request).  Hirose additionally discloses doing so when determining that the user is not present, wherein the approval request information is send via the communication unit, and wherein another user is scheduled to board at a next boarding position after the boarding position onward (¶ 0028, 0066-0068, 0072-0078; exchanges information via communication device; determines whether or not the user is present at the boarding location; determines whether or not a next reservation for the shared vehicle is entered, referring to a reservation made by a user who uses the shared vehicle from now or plans to use the shared vehicle).  
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Hirose and Levi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Rajagopalan.  
Regarding Claim 7, Hirose does not explicitly disclose but Rajagopalan does disclose a vehicle comprising a disclosed system (¶ 0046; Fig. 1; vehicle comprises a disclosed system).  Hirose additionally discloses wherein the disclosed system is the operation assistance apparatus according to Claim 1 (Abstract; ¶ 0062; Fig. 1A).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle assistance structural arrangement of Rajagopalan with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rajagopalan are applicable to the base device (Hirose), the technical ability existed to 
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200065722 – “System and Method of Determining Real-Time Location,” Smith, disclosing the calculation of a stop time which may vary based on a number of passengers
US 8,700,440 – “System and Method for Managing Multiple Transportation Operations,” Ande et al, disclosing a system which determines whether to delay a vehicle for a hold time in order to allow scheduled passengers to reach the vehicle
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628